 Case 19-01728-jw            Doc 8       Filed 03/29/19 Entered 03/29/19 13:32:53                    Desc Main
                                         Document      Page 1 of 11


                                 THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA


 IN RE:                                                           CASE NO: 19-01728-jw
                                                                  CHAPTER: 13
 Darryl Anthony Thompkins, aka Daryl Anthony
 Thompkins; Daryl A. Thompkins; Darryl A.
 Thompkins; D. Anthony Tompkins; Anthony A.
 Thompkins.

 141 Weeping Cypress Drive
 Moncks Corner, SC 29461

 ***-**-2117
                                               DEBTOR

                                    NOTICE OF OPPORTUNITY TO OBJECT

          The debtor in the above captioned case filed a chapter 13 plan on March 29, 2019. The plan is attached.

        Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

         Any objection to confirmation on the Chapter 13 Plan must be in writing and filed with the Court at 1100
Laurel Street, Columbia, SC 29201-2423 and served on the Chapter 13 Trustee, the debtors, and any attorney for the
debtors no later than 21 days after the service of the Chapter 13 Plan, as computed under Fed. R. Bankr. P. 9006(a).
Objection to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
Objection. f no objection is timely filed, the Plan may be confirmed by the Court without further notice.

         If you file an objection, you or your attorney must attend the Hearing scheduled by the Court on confirmation
of the Plan. Notice of the Confirmation Hearing is provided in Section 9 of the Notice of Chapter 13 Bankruptcy
Case. However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.

          If you or your attorney do not take these steps, the Court may determine that you do not oppose the terms or
relief sought in the Plan and may enter an order confirming the Plan.




                                                      s/ Wendi M. Freeman
                                                      Wendi M. Freeman
                                                      Freeman | Wine, LLC
                                                      1040 eWall Street
                                                      Mt. Pleasant, SC 29464-3046
                                                      (843) 849-1900
                                                      Dist. Court ID #5336
Mount Pleasant, South Carolina
March 29, 2019
                Case 19-01728-jw                          Doc 8      Filed 03/29/19 Entered 03/29/19 13:32:53 Desc Main
                                                                     Document      Page 2 of 11
                                                                                                      ☐ Check if this is a modified
 Fill in this information to identify your case:                                                                        plan, and list below the
                                                                                                                        sections of the plan that have
                  Darryl                         Anthony                   Thompkins                                    been changed.
Debtor 1      _________________________________________________________________
                First Name                         Middle Name          Last Name

                                                                                                                    ☐      Pre-confirmation modification
Debtor 2
                (Spouse, if filing) First Name      Middle Name         Last Name                                   ☐      Post-confirmation modification

                                                                                                                    _________________________________
United States Bankruptcy Court for the: District of South Carolina
                                                                                                                    _________________________________

                                                                                                                    _________________________________
Case number    19-01728 jw_______________
                                                                                                                    _________________________________
(If known)




   District of South Carolina
   Chapter 13 Plan                                                                                                                                          12/17


   Part 1:     Notices

   To Debtors:         This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                       Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

   To Creditors:       Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                       have an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the
                       relief requested in this document.
                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                       claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.
                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                       includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                       be ineffective if set out later in the plan.


      1.1    A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                ☐ Included       ☒ Not included
             payment or no payment at all to the secured creditor

      1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                 ☒ Included       ☐ Not included
             Section 3.4

      1.3    Nonstandard provisions, set out in Part 8                                                                      ☒ Included       ☐ Not included

      1.4    Conduit Mortgage Payments: ongoing mortgage payments made by the trustee through plan, set                     ☒ Included       ☐ Not included
             out in Section 3.1(c) and in Part 8
            Case 19-01728-jw                Doc 8        Filed 03/29/19 Entered 03/29/19 13:32:53                                Desc Main
                                                         Document      Page 3 of 11
Debtor: Darryl Anthony Thompkins_                                                              Case Number __19- 01728 jw_______________

Part 2:    Plan Payments and Length of Plan



2.1 The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary for the
     execution of the plan.
     Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
     follows:

      $ 2190.00               per month      for 57_ __ months
      [and $ ___________ per month           for _____    months.]
      Insert additional lines if needed.


The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to the
plan. The stipulation is effective upon filing with the Court.
Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


2.2 Regular payments to the trustee will be made from future income in the following manner:

     Check all that apply.
     ☐The debtor will make payments pursuant to a payroll deduction order.
     ☐ The debtor will make payments directly to the trustee.
     ☒ Other (specify method of payment):__TFS______________________.

2.3 Income tax refunds.

     Check one.
     ☒The debtor will retain any income tax refunds received during the plan term.
     ☐The debtor will treat income tax refunds as follows:
           ____________________________________________________________________________________________________
           _____________________________________________________________________________________________________

2.4 Additional payments.

     Check one.
     ☒None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


Part 3:    Treatment of Secured Claims


To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official
Rules and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan.
However, if a claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely
amended, shall be treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from
the protection of the automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13
trustee on account of any secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed
from the protection of the automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not
apply if the sole reason for its application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a
creditor, but pursuant to these provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by
these provisions and who has filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable
time after the removal of the property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may
continue sending standard payment and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a
violation of the automatic stay.

3.1 Maintenance of payments and cure or waiver of default, if any.
     Check all that apply. Only relevant sections need to be reproduced.
District of South Carolina                                                                                                                         Page 2
Effective December 1, 2017                                Chapter 13 Plan
            Case 19-01728-jw                 Doc 8        Filed 03/29/19 Entered 03/29/19 13:32:53                                Desc Main
                                                          Document      Page 4 of 11
Debtor: Darryl Anthony Thompkins_                                                      Case Number __19- 01728 jw_______________
   ☐ None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
     ☐    3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed below, with any
changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the
debtor.

      Name of Creditor                     Collateral

     Insert additional claims as needed.

     ☒ 3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below, with
any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage payments will be disbursed
by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor’s allowed claim or as otherwise
ordered by the Court.

      Name of Creditor                     Collateral                     Estimated amount Interest rate on          Monthly plan payment on
                                                                          of arrearage     arrearage                 arrearage
                                                                                           (if applicable)

     Cypress Grove HOA                     141 Weeping Cypress Dr
     ___________________                   Moncks Corner, SC              $1,700.00           6.00%                  $35..00
                                                                          Includes amounts                           (or more)
                                                                          Accrued through the
                                                                           3/2019 payment

     Insert additional claims as needed.
     ☒   3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict between this
document and the Operating Order, the terms of the Operating Order control.


     ☐3.1(d)      The debtor proposes to engage in loss mitigation efforts with _________________________ according to the applicable guidelines or
procedures of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

     Insert additional claims as needed.

     ☐3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.


3.2 Request for valuation of security and modification of undersecured claims. Check one.

 ☒ None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced. The remainder of this paragraph will be effective only if
the applicable box in Part 1 of this plan is checked.

 ☐ The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental secured claim
3.3 Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.
     Check one.
 ☐        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

     ☒The claims listed below are being paid in full without valuation or lien avoidance.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by
the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11 U.S.C. § 1325(a)(5)(B)(i). Secured creditors
paid the full secured claim provided for by this plan shall satisfy any liens within a reasonable time.


Name of creditor                Collateral                      Estimated amount of             Interest rate                    Estimated monthly
                                                                claim                                                            payment to creditor
Nicholas Financial Inc.         2007 Lexus LS 460               $11,460.00                      ___6.00__%                       $ 235.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by
                                                                                                                                 ☒ Trustee

                                                                                                                                 ☐ Debtor
Insert additional claims as needed.
District of South Carolina                                                                                                                           Page 3
Effective December 1, 2017                                Chapter 13 Plan
               Case 19-01728-jw                Doc 8        Filed 03/29/19 Entered 03/29/19 13:32:53                                Desc Main
                                                            Document      Page 5 of 11
Debtor: Darryl Anthony Thompkins_                                                                Case Number __19- 01728 jw_______________
3.4 Lien avoidance. Check one.
     ☐         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

      ☒The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5.1 to the extent allowed. The amount,
if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

               Choose the appropriate form for lien avoidance.

Name of                Estimated                                   Applicable               Value of
creditor and           amount of lien      Total of all            Exemption and            debtor’s           Amount of lien           Amount of
description of                             senior/unavoidable      Code Section             interest in        not avoided (to be       lien avoided
property                                   liens                                            property           paid in 3.2 above)
securing lien
1st Franklin           $2,474.00           0.00                    SC 15-41-30(A)(3) -      $300.00            0.00                    $2474.00 or 100%
                                                                   $300
Description - 3
TV’s




3.5 Surrender of collateral.
     Check one.
 ☒ None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Part 4:        Treatment of Fees and Priority Claims

4.1 General

The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular payments
on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the Court.
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.
4.2 Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3 Attorney’s fees

           a.      The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                   statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                   disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                   disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the balance of
                   the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining each month after
                   payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In instances where an
                   attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be entered by the Court,
                   without further notice, which allows for the payment of a portion of the attorney’s fees in advance of payments to creditors.
           b.      If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                   applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held in
                   trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has received
                   $______ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $_______ or less.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
     Check one.
     ☐ The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed priority claim
without further amendment of the plan.


     ☐ Domestic Support Claims. 11 U.S.C. § 507(a)(1):

District of South Carolina                                                                                                                            Page 4
Effective December 1, 2017                                  Chapter 13 Plan
            Case 19-01728-jw                   Doc 8      Filed 03/29/19 Entered 03/29/19 13:32:53                                   Desc Main
                                                          Document      Page 6 of 11
Debtor: Darryl Anthony Thompkins_                                                                 Case Number __19- 01728 jw_______________
           a.     Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO recipient), at the
                  rate of $__N/A___ or more per month until the balance, without interest, is paid in full. Add additional creditors as needed.
           b.     The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis directly to the
                  creditor.
           c.     Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations from property
                  that is not property of the estate or with respect to the withholding of income that is property of the estate or property of the debtor for
                  payment of a domestic support obligation under a judicial or administrative order or a statute.

           Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are available,
the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
     Check one.
     ☒ None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
    ☐ The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit
and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of
60 months; see 11 U.S.C. § 1322(a)(4).
     Name of creditor                                                                 Amount of claim to be paid
     _____________________________________________                                    $ ____________________________
                                                                                               Disbursed by
                                                                                               ☐ Trustee
                                                                                     ☐ Debtor

Part 5:         Treatment of Nonpriority Unsecured Claims



5.1 Nonpriority unsecured claims not separately classified. Check one.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
     available after payment of all other allowed claims.

 ☒ The debtor estimates payments of less than 100% of claims.
 ☐ The debtor proposes payment of 100% of claims.
  ☐ The debtor proposes payment of 100% of claims plus interest at the rate of ___%.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

     ☒ None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
Other separately classified nonpriority unsecured claims. Check one.
     ☒ None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

     ☐ Other. An unsecured claim is treated as set forth in section 8.1.      This provision will be effective only if the applicable box in Section 1.3 of this
     plan is checked and a treatment is provided in Section 8.1.



Part 6:    Executory Contracts and Unexpired Leases




6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
     contracts and unexpired leases are rejected. Check one.

     ☒ None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
 ☐ Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any contrary court order
or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


Insert additional claims as needed.



District of South Carolina                                                                                                                              Page 5
Effective December 1, 2017                                Chapter 13 Plan
           Case 19-01728-jw                 Doc 8        Filed 03/29/19 Entered 03/29/19 13:32:53                               Desc Main
                                                         Document      Page 7 of 11
Debtor: Darryl Anthony Thompkins_                                                              Case Number __19- 01728 jw_______________
Part 7:    Vesting of Property of the Estate


7.1 Property of the estate will vest in the debtor as stated below:
     Check the applicable box:
    ☒Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall remain
          with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate. The debtor is
          responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the plan is intended to
          waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by the debtor.
    ☐      Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective only if
          the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.


Part 8:    Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions

     ☐ None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.


8.1(a) Statement in support of confirmation: Debtor understands the following: (1) The obligations set forth in the plan, including the
amount, method, and timing of payments made to the Trustee or directly to creditors; (2) The consequences of any default under the
Plan; and (3) That debtor(s) may not agree to sell or sell property, employ professionals, incur debt (including modification of debt), or
request or agree to mortgage modification or other loss mitigation during the pendency of the case without the advance authorization of
the Bankruptcy Court.

8.1(b) Reservations of rights: Confirmation of this plan does not bar a party in interest from any actions discovered from the
documentation, or lack thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights
or cause of action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor
or other party in interest including, but not limited to, violations of applicable consumer protections codes and actions under 11 U.S.C.
§§ 542, 543, 544, 547 and 548.

8.1(c) Objection Timeframe: Part 1 of this chapter 13 form plan indicates that all objections to the confirmation of the plan must be
filed no later than 7 days before the date set for the hearing on confirmation, unless otherwise ordered. In Operating Order 18-04,
Judge Waites has otherwise ordered that all objections to the confirmation of a chapter 13 plan in cases before him shall be filed with
the Court no later than 21 days after the date of service of the plan. Therefore, all objections to the confirmation of this chapter 13
plan must be filed with the Court no later than 21 days after the date of service of this plan.




Part 9:    Signature(s)


8.1(d) In addition to the below, the provisions of the assigned Judge’s Operating Order In re: Conduit Mortgage
Payment in Chapter 13 Cases are incorporated herein.




District of South Carolina                                                                                                                         Page 6
Effective December 1, 2017                               Chapter 13 Plan
            Case 19-01728-jw               Doc 8       Filed 03/29/19 Entered 03/29/19 13:32:53                           Desc Main
                                                       Document      Page 8 of 11
Debtor: Darryl Anthony Thompkins_                                                            Case Number __19- 01728 jw_______________
Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

Name of Creditor                 Description of Collateral         Current             Monthly            Estimated amount     Monthly
                                                                   installment         payment to cure    of PRE-PETITION      payment on
                                 (note if principal residence;     payment             GAP ** (post-      ARREARAGE**          pre-petition
                                 include county tax map            (ongoing            petition           (including the       arrearage
                                 number and complete               payment             mortgage           month of filing or
                                 street address)                   amount) *           payments for the   conversion)*
                                                                                       two (2) months
                                                                                       immediately
                                                                                       following the
                                                                                       event beginning
                                                                                       conduit)


Home Point Financial                                               $1,439.00           $51.00             $6,400.00            $113.00
  Corporation                                                                          Or more                                 or more
                                                                   Escrow for
                                   141 Weeping Cypress             taxes:
                                   Drive, Moncks Corner,           x Yes
                                   SC 29461                        ☐ No
                                   TMS# 210-08-01-0333
                                   Principal Residence             Escrow for
                                                                   insurance:
                                                                   x Yes
                                                                   ☐ No

* Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c) control
over any contrary amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly payment
amount.

** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim Attachment and
any Notice of Payment Change that might be filed to amend the monthly payment amount, but should not be included in the prepetition
arrears amount.

All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses, and
Charges under F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are available. See
the Operating Order of the Judge assigned to this case.

Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing mortgage
payments and any further post-petition fees and charges.

9.1 Signatures of the debtors and the debtor’s attorney

       The debtors and the attorney for the debtors, if any, must sign below.

 s/Darryl Anthony Thompkins
   /                                                                    Executed on      3/27/2019
  Signature of Debtor

        FREEMAN|WINE, LLC

/s/ Wendi M. Freeman               5336                         Date   3/27/2019________
Signature of Attorney for the debtors   DCID #    5336                   MM/DD/ YYYY

       1040 eWall Street
       Mt. Pleasant, SC 29464
By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina                                                                                                                    Page 7
Effective December 1, 2017                               Chapter 13 Plan
            Case 19-01728-jw          Doc 8     Filed 03/29/19 Entered 03/29/19 13:32:53                 Desc Main
                                                Document      Page 9 of 11




                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF SOUTH CAROLINA

IN RE: DARRYL ANTHONY THOMPKINS                                 CASE NO: 19-01728 jw
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 13




On 3/29/2019, I did cause a copy of the following documents, described below,
Notice of Opportunity to Object and Chapter 13 Plan




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 3/29/2019
                                                          /s/ Wendi M. Freeman
                                                          Wendi M. Freeman 5336
                                                          Freeman|Wine, LLC
                                                          1040 eWall Street
                                                          Mount Pleasant, SC 29464
                                                          843 849 1900
               Case 19-01728-jw             Doc 8      Filed 03/29/19 Entered 03/29/19 13:32:53                       Desc Main
                                                       Document      Page 10 of 11




                                        UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF SOUTH CAROLINA

 IN RE: DARRYL ANTHONY THOMPKINS                                        CASE NO: 19-01728 jw

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13




On 3/29/2019, a copy of the following documents, described below,

Notice of Opportunity to Object and Chapter 13 Plan




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 3/29/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Wendi M. Freeman
                                                                            Freeman|Wine, LLC
                                                                            1040 eWall Street
                                                                            Mount Pleasant, SC 29464
            Case 19-01728-jw
PARTIES DESIGNATED                 Doc
                   AS "EXCLUDE" WERE NOT 8SERVED
                                             Filed
                                                 VIA03/29/19
                                                     USPS FIRST Entered
                                                                CLASS MAIL03/29/19 13:32:53    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 11 of 11
CASE INFO                                1ST FRANKLIN FINANCIAL                   BON SECOUR ST FRANCIS HOSPITAL
1LABEL MATRIX FOR LOCAL NOTICING         PO BOX 63035                             CO SHERLOQ FINANCIAL
04202                                    NORTH CHARLESTON SC 29419-3035           PO BOX 2842
CASE 19-01728-JW                                                                  TAMPA FL 33601-2842
DISTRICT OF SOUTH CAROLINA
CHARLESTON
FRI MAR 29 10-39-40 EDT 2019



CAPITAL ONE                              CAPITAL ONE                              CAPITAL ONE
PO BOX 30285                             ATTN BANKRUPTCY                          PO BOX 30253
SALT LAKE CITY UT 84130-0285             PO BOX 30285                             SALT LAKE CITY UT 84130-0253
                                         SALT LAKE CITY UT 84130-0285




                                         EXCLUDE                                  EXCLUDE
CYPRESS GROVE HOMEOWNERS ASSN INC
CO MCCABE TROTTER BEVERLY PC             FREEMAN                                  WENDI M FREEMAN
PO BOX 212069                            WINE LLC                                 FREEMAN WINE LLC
COLUMBIA SC 29221-2069                   1040 EWALL STREET                        1040 EWALL STREET
                                         MT PLEASANT SC 29464-3046                MT PLEASANT SC 29464-3046




HOME POINT FINANCIAL CORP                INTERNAL REVENUE SERVICE                 LINCOLN AUTOMOTIVE FIN
ATTN CORRESPONDENCE                      CENTRALIZED INSOLVENCY OPERATION         POB 54200
11511 LUNA RD STE 200                    PO BOX 7346                              OMAHA NE 68154-8000
FARNERS BRANCH TX 75234-6451             PHILADELPHIA PA 19101-7346




NAVY FCU                                 NAVY FCU                                 NICHOLAS FINANCIAL INC
ATTN BANKRUPTCY                          PO BOX 3700                              ATTN BANKRUPTCY
PO BOX 3000                              MERRIFIELD VA 22119-3700                 2454 MCMULLEN BOOTH RD
MERRIFIELD VA 22119-3000                                                          BUILDING C SUITE 501-B
                                                                                  CLEARWATER FL 33759-1343




ROPER RADIOLOGISTS PA                    ROPER ST FRANCIS                         SHERLOQ FINANCIAL
PO BOX 2363                              MT PLEASANT HOSPITAL                     PO BOX 2842
INDIANAPOLIS IN 46206-2363               PO BOX 650292                            TAMPA FL 33601-2842
                                         DALLAS TX 75265-0292




                                                                                  DEBTOR
SOUTH CAROLINA DEPARTMENT OF REVENUE     SOUTHERN FINANCE
PO BOX 12265                             209 CAROLINA AVENUE                      DARRYL ANTHONY THOMPKINS
COLUMBIA SC 29211-2265                   MONCKS CORNER SC 29461-3737              141 WEEPING CYPRESS DRIVE
                                                                                  MONCKS CORNER SC 29461-6720




                                         EXCLUDE
US TRUSTEES OFFICE
STROM THURMOND FEDERAL BUILDING          JAMES M WYMAN
1835 ASSEMBLY STREET                     PO BOX 997
SUITE 953                                MOUNT PLEASANT SC 29465-0997
COLUMBIA SC 29201-2448
